Citation Nr: 1618334	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-13 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disability (originally claimed as thoracic strain).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1991 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Board reopened this claim and remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is necessary prior to adjudication of the Veteran's claim.

The Veteran underwent a VA examination in January 2016.  In the Remarks section following the examination, the examiner stated the Veteran's mild degenerative disc disease is a progression of her thoracic strain.  However, that same examiner, when completing the medical opinion portion of the examination, found the condition  was less likely than not related to service, stating that the Veteran's episode of back strain was not shown to be chronic during active service and there was no evidence to show the back strain persisted beyond discharge.  The examiner further stated that due to lack of evidence, it will be mere speculation to attribute the Veteran's current back condition to active military service.  

As the examiner seems to have provided conflicting statements concerning the relationship between the current mild DDD and the in-service thoracic strain, clarification is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dating since June 2012.  If no records exist, the Veteran should be notified of such.

2.  Return the claims file to the examiner who conducted  the January 2016 spine examination, if available.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claims file and the January 2016 examination and medical opinion reports, the examiner should reconcile     the favorable statement that mild degenerative disc disease is a progression of her thoracic strain in the Remarks section of the January 2016 examination report with the negative opinion and rationale on the medical opinion report that the current condition is less likely than not related to service.    

If the original examiner is not available, the file should   be provided to another examiner of similar or greater qualifications, who should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current back disability is a maturation of the thoracic strain noted in service or is otherwise etiologically related to her active service.  A rationale for the opinion expressed should be provided. 

3. After the development requested above has been completed to the extent possible, the AOJ should again review the record. If the benefit sought on appeal remains denied, the appellant and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case   is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




